Citation Nr: 1440449	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.
 
2.  Entitlement to service connection for essential hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.
 
3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.
 
4.  Entitlement to service connection for a psychiatric disorder, to include panic disorder or an anxiety disorder, to include as secondary to hemorrhoids.

5.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2000, March 2000 and February 2004 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2005, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who has since left the Board.  In May 2010, the Veteran was offered the opportunity to have an additional Board hearing, which he declined.  A Board decision in February 2006 denied service connection for hemorrhoids, essential and pulmonary hypertension, and a psychiatric disorder.   The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2009, the Court vacated the Board's denial of those service connection claims and remanded the case for readjudication in accordance with the decision. 

In July 2013, the Board again denied these claims.  The Veteran appealed the decision to the Court.  In a Joint Motion for Remand dated in March 2014, the Court vacated and remanded the issues for readjudication in accordance with the Joint Motion for Remand.

The Veteran's representative contends that the issue of entitlement to service connection for diabetes mellitus as due to herbicide exposure is also on appeal.  However, a review of the record reflects that that issue was denied in an August 2011 rating decision and then, following a May 2012 notice of disagreement, a February 2012 statement of the case.  The statement of the case was sent to the Veteran on February 7, 2013.  It was not until September 2013 (or May 2013 at the earliest according to the Veteran), that he submitted an appeal with regard to the issue of service connection for diabetes mellitus.  Accordingly, the Board finds that any appeal as to this issue is untimely, as it was not submitted within 60 days of the issuance of the statement of the case, or within one year of the original denial.  That issue was also not certified to the Board.

With regard to the claim for service connection for ischemic heart disease, the Board notes that the Veteran was previously denied service connection for a heart condition, valvular heart disease, in February 2000, and that he subsequently withdrew that claim from appeal.  However, his claim for service connection was re-opened by the VA pursuant to Nehmer v. United States Department of Veterans Affairs.  Accordingly, as the VA re-opened the claim on its own accord, the Board has listed the issue as stated on the title page. 

In May 2014, the Veteran submitted additional medical evidence in support of his claims on appeal, and waived AOJ jurisdiction of that evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder and for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hemorrhoids were not present during service and the currently diagnosed hemorrhoids did not develop as a result of any incident during service.
 
2.  Essential hypertension was not present during service, was not manifest within a year of separation from service, and the currently diagnosed essential hypertension did not develop as a result of any incident during service.
 
3.  Pulmonary hypertension was not present during service and the currently diagnosed pulmonary hypertension did not develop as a result of any incident during service.
 

CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013).
 
2.  Essential hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013).
 
3.  Pulmonary hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in letters dated in January 2000, March 2001, and July 2003 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  An April 2011 supplemental statement of the case notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in October 2010 (all issues) and August 2012 (hemorrhoids).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder. 

The Veteran was also provided with a hearing related to his present claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, but did not suggest the submission of any additional evidence.  This was not necessary, however, because the Veteran fully described why he believed service connection was warranted for hemorrhoids, and essential and pulmonary hypertension.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension and psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Hemorrhoids

The Veteran contends that in-service constipation caused his current hemorrhoids and that his hemorrhoids had their onset in service.  He has set forth a variety of contentions to this extent.  He has stated that while in service, on January 23, 1971, while completing field exercises, he experienced constipation and difficulty passing a stool.  He did not obtain medical care due to being in the field.  He then experienced constipation and/or bloody stools on April 17, 1971.  Then, at his hearing before the Board, the Veteran stated that he experienced constipation, external hemorrhoids, and bloody stools in May 1970 while stationed in Okinawa.  He has stated the following contentions, at different points during the appeal: that in service and on discharge, he had chronic constipation only, and that in service and on discharge, he had bloody stools and anal nodules.  While he has stated numerous times that he did not receive care for his symptoms in service, he reported on VA examination that he had received medical care for his hemorrhoid symptoms.

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's current hemorrhoids became manifest or otherwise originated during his period of service or are otherwise related to his military service.

There is no finding that hemorrhoids were treated or diagnosed during service.  The Veteran's pre-induction examination in June 1969 revealed clinically normal anus and rectum.  In his June 1969 report of medical examination, he denied symptoms such as piles or rectal disease.  No defects were noted in August 1969.  His April 1971 separation examination revealed clinically normal anus and rectum. 

There is no indication in the Veteran's STRs that he incurred a specific event, injury or disease to his anus.  There is also no indication that hemorrhoids had their onset in service.  The Board acknowledges the Veteran's competent and credible testimony of suffering from constipation and rectal bleeding during service.  However, there is no indication in any of his STRs that he was treated for symptoms associated with any currently diagnosed hemorrhoids.  There is also no indication of a diagnosis of hemorrhoids in his STRs.  The Veteran's contemporaneous service records fail to show that the onset of hemorrhoids occurred during service. 

The totality of the evidence fails to show that the onset of any current hemorrhoids occurred during the Veteran's service.  No medical professional has reported that the onset of any current hemorrhoids began during the Veteran's military service. 

The pertinent medical evidence that has been presented shows that the Veteran has been diagnosed with hemorrhoids since February 1972, less than one year after he was discharged from service.  While his records continue to show hemorrhoids, the probative medical evidence of record does not indicate that the Veteran's hemorrhoids are related to his military service, to include being caused by his reported in-service constipation.  At an October 2010 VA examination, the Veteran reported in-service rectal bleeding with problems since then.  Following examination, the Veteran was diagnosed with internal and external hemorrhoids.  The examiner opined that it could not be resolved as to whether it was at least as likely as not that the Veteran's hemorrhoids were etiologically related to his military service without resorting to mere speculation.  The examiner noted that the Veteran's STRs were silent for complaint of, diagnosis of, or treatment for hemorrhoids.  The Veteran was noted to have external hemorrhoids incidentally noted on examination within 12 months of release from active duty. 

Private opinions from J.L., M.D. dated in May 2012 and June 2012 indicate that the Veteran's hemorrhoids were related to his military service.  In May 2012, Dr. J.L. reported that he suspected that the chronic constipation that the Veteran developed in service probably contributed to the development of hemorrhoids with the associated straining involved and subsequent diminishment of anal sphincter control and prolapsed hemorrhoids over the years.  Therefore, it was greater than 50 percent chance that that was related to the constipation acquired while serving in the military.  The June 2012 treatment record showed that the Veteran reported symptoms of hemorrhoid bleeding began in service.  The combination of constipation and straining despite attempts at treatment probably had contributed to the worsening of his hemorrhoid condition. 

The Veteran was afforded a second VA examination in August 2012.  He reported that in 1971, he had constipation and developed hemorrhoids.  He was never treated for constipation and hemorrhoids until after service.  Following examination, he was diagnosed with internal or external hemorrhoids.  The examiner opined that the Veteran's hemorrhoids were less likely as not due to service.  There was no objective evidence to connect the Veteran's incidental finding of external hemorrhoids found post-service to his time in-service.  His medical records were absolutely silent in regards to any complaint related to hemorrhoids.  During separation examination, rectal examination was normal and there was no mention of any complaint/problem/disorder related to hemorrhoids.  He reported a history of chronic constipation during service, to which he attributed the development of hemorrhoids. 

Review of medical literature showed that the development of symptomatic hemorrhoids had been associated with advancing age, diarrhea, pregnancy, pelvic tumors, prolonged sitting, straining and chronic constipation.  The association with chronic constipation, however, was not supported in a large epidemiologic study.  The cause of symptomatic internal hemorrhoids was not completely understood, but might be due to multiple factors: advancing age or aggravating conditions, causing deterioration of the connective tissue which anchored the hemorrhoids to the underlying sphincter mechanism; hypertrophy or increased tone of the internal anal sphincter; and/or swelling of the hemorrhoid cushions.  The Veteran's incidental finding of an external hemorrhoid in February 1971 could not be reasonably connected to active duty service when there was no objective evidence of any complaint or treatment during active duty and the separation examination noted a normal rectal examination.  To determine the exact date/cause of the hemorrhoids would only be speculative at best. 

In April 2014, the Veteran submitted a statement apparently initialed by Dr. J.L, also stating that it was at least as likely as not that his hemorrhoid disability began in service.
The probative medical evidence simply fails to adequately establish any nexus between any current hemorrhoids and the Veteran's military service.  Although Dr. J.L. provided two (and possibly three) opinions indicating that the Veteran's hemorrhoids are related to his military service, the Board finds that they have less probative weight than the August 2012 VA examiner's opinion.  The August 2012 VA examiner cited to medical literature indicating that the association of hemorrhoids with chronic constipation was not supported in a large epidemiologic study.  Although Dr. J.L. provided a rationale for his opinions, the Board finds that the VA examiner's opinion that took into account the pertinent medical literature, as well as a review of the Veteran's records, to include his separation examination showing normal anus and rectum, is more probative. 

Furthermore, to the extent that the Veteran's contentions indicate a continuity of hemorrhoid symptomatology since service, the Board is cognizant of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recent holding in Walker v. Shinseki, 708 F.3d 1331.  In that decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Hemorrhoids are not a chronic condition as per 38 C.F.R. § 3.309(a).  Therefore, the Veteran's contentions regarding a continuity of symptomatology cannot support a finding of a nexus.

In sum, the probative medical evidence of record shows that the Veteran's hemorrhoids are not related to his military service.  Without competent evidence of an association between current hemorrhoids and his active duty, service connection for hemorrhoids is not warranted.

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hemorrhoids falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, his own assertions as to etiology have no probative value.  To that extent, and in when taking into account the basis for the Joint Motion for Remand, the Board further finds that the Veteran, while competent to state that he experienced hemorrhoid symptoms in service of straining, anal mass, and rectal bleeding, lacks credibility.  In fact, the Board finds that his testimony throughout the appeal period to be not credible.  Therefore, it is insufficient to demonstrate service incurrence or a medical nexus.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As noted earlier, the Veteran's recount of his symptoms in service, including the dates and whether he sought treatment or did not seek treatment, are inconsistent throughout the years.  At certain points, he states with specificity that he first experienced hemorrhoid symptoms on January 23, 1971 (though does not explain the reason for remembering that specific date, as no medical treatment was furnished), and then later, he stated that it was May 1970 that he first experienced such symptoms.  He also has, at different points during the years, stated either that he only experienced chronic constipation and straining in service that lead to his post-service hemorrhoids, or that he did experience a palpable anal mass in service.  Thus, it is clear that his testimony has shifted throughout the appeal period, and such lessens the credibility of his statements of service incurrence.  

In his numerous written statements in support of his appeal, the Veteran has adamantly contended that because he was diagnosed with external hemorrhoids within one year following service separation, then it follows that his hemorrhoids began in service.  However, the STRs simply do not support that contention.  Moreover, it is reasonable to conclude that the symptoms the Veteran has at times described as having experienced in service, such as an anal lump, rectal bleeding, and chronic constipation, would have likely caused the Veteran to have sought medical attention.  However, separation examination, conducted the same month as his contended symptoms, was negative for any hemorrhoids or rectal abnormalities.  Moreover, the 2012 VA opinion demonstrates that the pathology of hemorrhoids is not that of which would necessarily begin many months before a diagnosis.  Accordingly, the Board finds that the Veteran's contention of continuity of symptoms also lack credible value, especially with regard to the medical pathology and onset of hemorrhoids, which is outside of the Veteran's medical expertise. 

Finally, although the Veteran was diagnosed with external hemorrhoids in 1972, the Board finds that the 2012 VA examiner's opinion that such was "incidental" to be probative, as despite that early diagnosis, the Veteran did not file a claim for service connection for hemorrhoids until over a decade following service separation, whereas he did file claims for an inguinal adenopathy in 1972.  Such would also negate the Veteran's contentions that his in-service symptoms were as severe as he otherwise states.  Accordingly, in light of the above analysis, the Board finds that the Veteran's testimony lacks credibility, and thus is of a lesser degree of probative value than the competent medical opinions of record.  The medical opinions of record outweigh his statements, as well as those of his private physician, because they are based upon a thorough review of the record, rather than on his less credible, factual history, as well as medical literature.

Thus, without evidence of the onset of hemorrhoids in service or competent evidence of an association between current hemorrhoids and the Veteran's active duty, service connection for hemorrhoids is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hemorrhoids is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).
 
Essential Hypertension 

The Veteran contends that he has essential hypertension that is related to his military service, to include being secondary to hemorrhoids and diabetes mellitus, type II.  For the reasons set forth above, service connection for hemorrhoids is not warranted.  As for the Veteran's contention that essential hypertension is secondary to diabetes mellitus, type II, the Board observes that in an April 2012 rating decision, the RO denied service connection for diabetes mellitus, type II.  A statement of the case was issued in February 2013; the Veteran did not file a timely appeal.  Therefore, as service connection is not in effect for hemorrhoids or diabetes mellitus, type II, the Board will not address the Veteran's secondary service connection theories, but will review his claim on direct and presumptive bases. 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's current essential hypertension became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.

There is no finding that essential hypertension was treated or diagnosed during service.  The Veteran's pre-induction examination in June 1969 revealed clinically normal heart and vascular system.  His blood pressure was 132/70.  In his June 1969 report of medical examination, he denied symptoms such as high blood pressure.  No defects were noted in August 1969.  His April 1971 separation examination revealed clinically normal heart and vascular system.  His blood pressure was 100/62.

There is no indication in the Veteran's STRs that he incurred a specific event, injury or disease to his cardiovascular system.  There is also no indication that essential hypertension had its onset in service.  Indeed, the Veteran had not contended that he had essential hypertension in service.  At his June 2005 hearing, he testified being diagnosed with hypertension in 1998.  The Veteran's contemporaneous service records fail to show that the onset of essential hypertension occurred during service. 

The totality of the evidence fails to show that the onset of any current essential hypertension occurred during the Veteran's service.  No medical professional has reported that the onset of any current essential hypertension began during the Veteran's military service. 

The pertinent medical evidence that has been presented shows that the Veteran has been diagnosed with essential hypertension since 1998.  Records prior to that fail to show a diagnosis of hypertension.  In this regard, the Board observes that the Veteran denied a history of hypertension in April 1984.  In a June 1999 treatment record, the Veteran reported that his hypertension was diagnosed in 1998.  A record in November 1999 confirmed that the Veteran had essential hypertension.  None of the Veteran's treatment records contain any opinion relating essential hypertension to his military service.  No medical professional has provided any opinion indicating that any diagnosed essential hypertension was manifest to a degree of 10 percent or more within one year from the Veteran's discharge from service.  The only medical opinion of record, that of an October 2010 VA examiner, indicates that the Veteran's essential hypertension is not related to his military service.  At the October 2010 VA examination, the Veteran reported that he was not told about hypertension until 1998.  The examiner noted that the Veteran's medical record within two years of active duty was silent for hypertension.  Following examination, he was diagnosed with essential hypertension.  The examiner opined that it was not related to the Veteran's military service.  The examiner noted that the Veteran's STRs were silent for hypertension.  The opinion was based on medical literature review, medical record review and clinical experience. 

The pertinent medical evidence that has been presented shows a current diagnosis of essential hypertension; however, the evidence does not contain medical opinions relating any currently diagnosed essential hypertension to the Veteran's military service.  Indeed, the Veteran has not contended that any medical professional has opined that his essential hypertension is related to his military service.  The Veteran's contentions during this appeal do not indicate that he had hypertension in service or symptoms associated with hypertension in service. 

The probative medical evidence simply fails to adequately establish any nexus between any current essential hypertension and the Veteran's military service.  As noted above, the earliest indication of essential hypertension is in 1998, more than two decades after the Veteran was discharged from service.  No medical professional has provided any opinion indicating that the Veteran's essential hypertension is related to his military service.  The only opinion of record is that of the October 2010 examiner, which is not contradicted.  Without competent evidence of an association between current essential hypertension and his active duty, service connection for essential hypertension is not warranted. 

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of essential hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  As such, his own assertions as to etiology have no probative value.

Without evidence of the onset of essential hypertension in service or competent evidence of an association between current essential hypertension and the Veteran's active duty, service connection for essential hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for essential hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for essential hypertension is denied.  See 38 U.S.C.A §5107.
 
Pulmonary Hypertension 

The Veteran contends that he has pulmonary hypertension that is related to his military service, to include being secondary to hemorrhoids and diabetes mellitus, type II.  As with essential hypertension, the Board will not address the Veteran's secondary service connection theories, but will review his claim on a direct basis.  As for service connection on a presumptive basis, the Board observes that hypertension is listed in 38 C.F.R. § 3.309(a) as a cardiovascular-renal disease.  However, pulmonary hypertension is defined as increased pressure within the pulmonary arterial circulation.  See Dorland's Illustrated Medical Dictionary, 909 (31st ed. 2007).  Additionally, VA's rating criteria characterizes pulmonary hypertension as a nontuberculous respiratory disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6817 (2013).  Therefore, as pulmonary hypertension is not indicated as a cardiovascular-renal disease, the Board finds that presumptive service connection is not for application.  As such, the Board will only adjudicate the Veteran's claim on a direct basis.

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's current pulmonary hypertension became manifest or otherwise originated during his period of service or is otherwise related to his military service.

There is no finding that pulmonary hypertension was treated or diagnosed during service.  The Veteran's pre-induction examination in June 1969 revealed clinically normal heart, lungs and chest.  In his June 1969 report of medical examination, he denied all symptoms listed on the report.  No defects were noted in August 1969.  His April 1971 separation examination revealed clinically normal heart, lungs and chest. 

There is no indication in the Veteran's STRs that he incurred a specific event, injury or disease to his respiratory system.  There is also no indication that pulmonary hypertension had its onset in service.  Indeed, the Veteran had not contended that he had pulmonary hypertension in service.  The Veteran's contemporaneous service records fail to show that the onset of pulmonary hypertension occurred during service. 

The totality of the evidence fails to show that the onset of any current pulmonary hypertension occurred during the Veteran's service.  No medical professional has reported that the onset of any current pulmonary hypertension began during the Veteran's military service. 

The pertinent medical evidence that has been presented shows that the Veteran has been diagnosed with pulmonary hypertension since January 2003.  None of the Veteran's treatment records contain any opinion relating pulmonary hypertension to his military service.  The only medical opinion of record, that of an October 2010 VA examiner, indicates that the Veteran's pulmonary hypertension is not related to his military service.  At the October 2010 VA examination, the Veteran reported that his pulmonary hypertension occurred in 2003 when his mitral valve problem started getting worse.  He was advised that blood was backing up in his heart and that was causing pressure in the arteries.  It was confirmed on cardiac catheterization.  Following examination, he was diagnosed with pulmonary hypertension.  The examiner opined that it was not related to the Veteran's military service.  The examiner noted that the Veteran's STRs and medical record within 18 months of active duty were silent for pulmonary hypertension.  The opinion was based on medical literature review, medical record review and clinical experience. 

The pertinent medical evidence that has been presented shows a current diagnosis of pulmonary hypertension; however, the evidence does not contain medical opinions relating any currently diagnosed pulmonary hypertension to the Veteran's military service.  Indeed, the Veteran has not contended that any medical professional has opined that his pulmonary hypertension is related to his military service.  The Veteran's contentions during this appeal do not indicate that he had pulmonary hypertension in service. 

The probative medical evidence simply fails to adequately establish any nexus between any current pulmonary hypertension and the Veteran's military service.  As noted above, the earliest indication of essential hypertension is in 2003, more than three decades after the Veteran was discharged from service.  No medical professional has provided any opinion indicating that the Veteran's pulmonary hypertension is related to his military service.  The only opinion of record is that of the October 2010 examiner, which is not contradicted.  Without competent evidence of an association between current pulmonary hypertension and his active duty, service connection for pulmonary hypertension is not warranted. 

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of pulmonary hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  As such, his own assertions as to etiology have no probative value.

Without evidence of the onset of pulmonary hypertension in service or competent evidence of an association between current pulmonary hypertension and the Veteran's active duty, service connection for pulmonary hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for pulmonary hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for pulmonary hypertension is denied.  See 38 U.S.C.A §5107.


ORDER

Service connection for hemorrhoids is denied.

Service connection for essential hypertension is denied.

Service connection for pulmonary hypertension is denied.


REMAND

The Board finds that additional development is necessary prior to further disposition of the claims for service connection for ischemic heart disease and for a psychiatric disorder.

First, a review of the Veteran's VBMS file reflects that a claim is currently in the midst of being adjudicating for exposure to potentially contaminated drinking water while stationed at Camp Lejeune.  The Veteran contends that his anxiety neurosis was caused or aggravated by the neurotoxin PCE in the drinking water.  A rating decision on the issue has not yet been issued.  Thus, the Board finds that the Veteran's claim for service connection for a psychiatric disorder must be deferred pending the outcome of his claim at the regional level.

Next, the Board notes that there has been conflicting findings in the record and rating actions as to whether the Veteran may be presumed to have been exposed to herbicides during his Vietnam War service.  The service personnel records reflect that he served aboard the USS Duluth from August 1970 to November 1970.  According to "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," found at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated January 2014), the USS Duluth made numerous dockings at Da Nang, as well as transporting troops and supplies to Chu Lai, Vung Tau, and Quang Tri, from May 1967 to August 1972.  This document clarifies that the USS Duluth is included in "large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore."  In this case, it is not clear whether the Veteran has stated that he personally went ashore.  In that regard, clarification is needed from the Veteran. 

If he does provide testimony that he went ashore, and the presumption of service connection applies, the next question is whether the Veteran suffers from ischemic heart disease, which is defined by 38 U.S.C.A. § 3.309(e) to include acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The record demonstrates that in the past, the Veteran has been diagnosed with a number of heart conditions.  A November 1998 myocardial perfusion study suggested some coronary artery disease without significant ischemia.  In March 2003, the Veteran underwent surgery for severe mitral regurgitation.  An August 2003 VA examination reveals the diagnosis of mitral regurgitation requiring mitral valve repair with prosthetic annulis.  Cardiomegaly on x-ray indicated congestive heart failure.  A September 2011 VA record showed treatment for exertional chest pain, most likely secondary to coronary artery vasospasm.  However, work up had been negative for vessel disease.  An October 2011 letter from the Veteran's VA physician stated that the Veteran had angina on exertion that was suspected to be due to a spasm of his coronary arteries.  From this medical history, it is unclear to the Board whether the Veteran currently suffers from ischemic heart disease as defined by VA regulation.  Thus, a VA examination and opinion should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if, when the USS Duluth docked in Vietnam, he went ashore and, if so, to describe that event.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disease.  The examiner should review the claims file.  The examiner should include well-explained rationale for the opinion requested.  The examiner should determine the following:

Does the Veteran suffer from ischemic heart disease (including acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and/or stable, unstable and Prinzmetal's angina)?

3.  Then, readjudicate the claims for service connection for ischemic heart disease and for a psychiatric disorder, to include the special processing of the issue as to whether the Veteran's anxiety neurosis was caused by contaminated drinking water at Camp Lejeune.  If the decisions remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


